Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is an Allowability Notice regarding to Application No. 16/062,929. The claims 1-19 have been examined and fully considered.
Claim 19 is newly added.
Claims 1-19 are pending in Instant Application.
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/26/2022, with respect to claims 1-19 have been fully considered and are persuasive.  Applicant’s remarks been have considered concerning the “the event signal”. Furthermore, the applicant remarks states “The wear sensor is disposed on the brake and measurement signals from the wear sensor are read as part of the method.  During operation of the vehicle, the wear sensor may undergo minor vibrations unrelated to braking. The method determines an output signal during this period from the measurement signals of the wear sensor. During operation of the brake and during a braking state, the method determines an "event signal value" representing a braking state. From these two values (the output signal value and the event signal value) the method can therefore determine the brake clearance.  The type of "event signal value" and the determination of such a value is not present or suggested in the prior art for this type of method.” see page 2 of remarks. In this regard, the applicant’s remarks overcomes the 35 U.S.C. § 103 rejection raised in the previous action; therefore the 35 U.S.C. § 103 rejection are hereby withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
	For the independent claim(s) 1, 12 and 15, where the claim features…determining the clearance from the difference between the event signal value and the output signal value, wherein the event signal value indicates a signal profile caused by a characteristic signal oscillation that arises whenever a brake lining is brought into contact with a counterpart thereof that is to be braked… when considered these claimed features are novel and non-obvious, in light of the prior art of record, in combination of either individually and/or dependently on other prior art which does not teach the claim features. Therefore, claims 1-19 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.U./            Examiner, Art Unit 3663                                                                                                                                                                                            
/JAMES M MCPHERSON/            Examiner, Art Unit 3663